Appeal from an order of the Court of Claims (Nicholas V Midey, Jr., J.), entered March 28, 2006. The order denied claimant’s motion for permission to serve and file a late claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at the Court of Claims (Gross v State of New York, 11 Misc 3d 1084[A], 2006 NY Slip Op 50702[U]). Present—Gorski, J.P, Fahey, Peradotto, Green and Pine, JJ. [See 11 Misc 3d 1084(A).]